UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-6233



STANLEY EARL WINSTON,

                  Plaintiff - Appellant,

          v.


CHARLENE GRICE,

                  Defendant - Appellee,

          and

MEDICAL UNIVERSITY OF SOUTH CAROLINA; PRESIDENT OF THE MEDICAL
UNIVERSITY OF SOUTH CAROLINA; DEAN OF THE ARTS AND SCIENCES
DEPARTMENT; CHAIRMAN OF THE BIOLOGY DEPARTMENT; CEO OF THE
MEDICAL DIVISION AT THE MEDICAL UNIVERSITY OF SOUTH CAROLINA AT
CHARLESTON,

                  Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Terry L. Wooten, District Judge.
(3:06-cv-03567-TLW)


Submitted:   May 22, 2008                     Decided:   May 29, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Stanley Earl Winston, Appellant Pro Se. Robert Lilley Jackson,
Stephanie Pendarvis McDonald, Sandra Jane Senn, SENN, MCDONALD &
LEINBACK, LLC, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Stanley Earl Winston appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.    Winston v. Grice, No.

3:06-cv-03567-TLW (filed Jan. 24, 2008 & entered Jan. 25, 2008).

We deny Winston’s motion for appointment of counsel and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -